Citation Nr: 1023086	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  06-19 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a 
service-connected left knee disability.

2.  Entitlement to a rating in excess of 10 percent for 
service-connected left knee scars.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from October 1986 to 
October 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.  

By way of background, the Veteran's claims were remanded by 
the Board for further evidentiary development in January 
2009.  Because the benefits sought remain denied, the claims 
have been returned to the Board for further review.
 
This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.

REMAND

Unfortunately, a remand is required in this case. Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  VA has a duty to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim. 38 U.S.C.A. 
§ 5103A(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c), 
(d) (2009). 

As referenced above, the Veteran is seeking increased ratings 
for his service-connected left knee disability and left knee 
scars, and pursuant to the Board's January 2009 decision, in 
April 2009 the Veteran was afforded a VA examination to 
assess the current severity of his left knee disability and 
scars.  

A review of the Veteran's claims file reveals that he 
receives treatment for his left knee disability from his 
private orthopedist; however, the only private treatment 
records from this provider that are currently associated with 
the Veteran's claims file are those records that were 
submitted by the Veteran, the most recent of which is a March 
2007 treatment record.  It is unclear whether the treatment 
records submitted by the Veteran represent the entirety of 
the private treatment records related to his left knee 
disability.  Additionally, the Veteran's April 2009 VA 
examination report indicates the examiner's impression that 
the Veteran has received more recent treatment from his 
private orthopedist (perhaps in conjunction with orthopedic 
evaluations related to the Veteran's March 2009 hip surgery), 
as the examiner specifically recommended that the Veteran's 
recent private orthopedic records be obtained for review.  
Furthermore, in a statement dated in June 2010, the Veteran's 
representative argues that the RO erred when failing to 
follow the VA examiner's recommendation and obtain the 
Veteran's private orthopedic treatment records.  Accordingly, 
the Board concludes that attempts to obtain these records 
should be accomplished.

The Veteran's representative further contends that the 
Veteran's April 2009 VA examination was insufficient and 
failed to comply with the Board's remand directives in that 
(1) a left knee magnetic resonance imaging (MRI) report was 
not obtained pursuant to the VA examiner's recommendation 
that the Veteran be afforded one and that (2) the VA 
examination failed to include a complete evaluation of the 
Veteran's left knee scars that is sufficient for rating 
purposes.  Indeed, a review of the examination report does 
reflect the VA examiner's recommendation that the Veteran be 
afforded a left knee MRI, and as the Board's Remand 
directives instructed that the VA examination include any 
indicated studies, the Board concludes that the Veteran 
should be afforded a left knee MRI.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998) (holding that a remand by the Board 
confers on a veteran, as a matter of law, a right to 
compliance with the remand instructions, and imposes upon VA 
a concomitant duty to ensure compliance with the terms of the 
remand).  Moreover, the examination report does not include a 
complete evaluation of the Veteran's left knee scars, 
including measurements of the scars and an evaluation of any 
related functional impairment. Accordingly, the Board 
concludes that the Veteran should be afforded a VA scars 
examination, conducted pursuant to the relevant scars 
worksheet, to assess the current severity of his left knee 
scars.  

Additionally, the Board notes that the Veteran's April 2009 
VA examination was apparently not conducted in accordance 
with the relevant VA joints examination worksheet, and as a 
result, it does not include several pertinent findings, such 
as the effect of the Veteran's left knee disability on his 
employability and whether the Veteran experiences any 
additional limitation of motion after repetitive range of 
motion testing.  (The examination report notes that the 
Veteran is currently unemployed, but not the effect of his 
left knee disability on his employability, and it reflects 
that the Veteran reported throbbing his knee joint and pain 
that extended below his knee to his ankle after repetitive 
motion, but not whether the repetitive motion resulted in any 
reduction in limitation of motion.)  Accordingly, the Board 
concludes that a VA left knee examination, conducted pursuant 
to the applicable VA joints examination worksheet, should be 
accomplished, as well.

Finally, during his recent VA examination, the Veteran also 
reported that he has recently been awarded Social Security 
Administration (SSA) disability benefits, presumably for his 
orthopedic disabilities, and the Board notes that no attempts 
to verify this information or obtain and related records have 
been made.  As VA has a duty to consider the same evidence 
considered by the SSA in making any decision regarding 
entitlement to VA benefits, any decision regarding the 
Veteran's SSA claim and all supporting medical records should 
be obtained from the SSA.  Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).

Accordingly, the case is REMANDED for the following action:

1.  With any assistance necessary from the 
Veteran, attempt to obtain all of the 
Veteran's private treatment records 
related to his left knee disability, 
including treatment records from Dr. 
Joseph Bruno.

2.  Determine whether the Veteran is 
indeed in receipt of or has sought Social 
Security Administration disability 
benefits, and if so, obtain the records 
pertinent to the Veteran's claim, as well 
as the medical records relied upon 
concerning that claim.

3.  Schedule the Veteran for a VA 
examination to assess the current severity 
of his service-connected left knee 
disability.  The claims file should be 
made examiner for review, and the examiner 
should indicate that the claims file was 
made available and reviewed.  The 
examination should be conducted pursuant 
to the appropriate VA joints examination 
worksheet, and all indicated studies and 
diagnostic tests should be performed in 
conjunction with the examination, to 
include the left knee MRI recommended by 
the VA examiner who conducted the 
Veteran's April 2009 VA examination.

4.  Schedule the Veteran for a VA 
examination to assess the current severity 
of his service-connected left knee 
scar(s).  The claims file should be 
provided to the examiner for review, and 
the examiner should indicate that the 
claims file was made available and 
reviewed.  The examination should be 
conducted pursuant to the appropriate VA 
scars examination worksheet, to include 
the completion of all indicated studies 
and diagnostic tests.

5.  After the development requested above 
has been completed to the extent possible, 
the Veteran's claims should be 
readjudicated.  If the benefits sought on 
appeal remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the  matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).


